PER CURIAM:
This is an appeal from an order denying a motion for new trial and judgment n. o. v. In light of the fact that the order has not been reduced to judgment and docketed,1 we cannot consider the merits of appellants’ contentions. “An order denying a motion for a new trial . . . does not constitute an appealable order.” Pa.R.A.P. 301(c). Therefore, this appeal is premature and must be quashed. Slagter v. Mix, 441 Pa. 272, 272 A.2d 885 (1971); Richard v. Chester Extended Care Center, 287 Pa.Super. 289, 430 A.2d 290 (1981); Brogley v. Chambersburg Engineering Co., 283 Pa. Super. 562, 424 A.2d 952 (1981).
The appeal is quashed.

. Neither appellants nor appellee filed a praecipe that the lower court’s order should be reduced to judgment and docketed.